Citation Nr: 0112004	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-12 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of a shell fragment wound (SFW) of the left 
shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel 



INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from a March 2000 RO decision which denied an 
increase in a 10 percent rating for the veteran's service-
connected residuals of a SFW of the left shoulder.  


FINDINGS OF FACT

The residuals of a SFW of the left shoulder (minor upper 
extremity) are manifested by no more than a moderate injury 
to Muscle Group (MG) I with retained foreign bodies, and a 
well-healed nontender scar.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5301, § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1941 to 
November 1945.  His service medical records show that on 
August 2, 1944 he sustained a penetrating shrapnel wound to 
the back at the level of the sixth rib, during enemy action 
in Normandy, France, (he also sustained a shrapnel wound to 
the scalp in the left parietal region).  That same day at the 
41st Evac. Hospital, the back wound was debrided and sutured, 
and he was given antibiotics.  It was noted that the wound 
(which was also referred to as a wound of the left posterior 
chest) was superficial.  On August 5, 1944 and later on 
August 8, 1944, he was transferred to hospitals for recovery, 
where he received treatment primarily for residuals of a 
scalp wound.  He was returned to duty on August 29, 1944.  On 
a November 1945 physical examination for separation purposes, 
the veteran was noted to have suffered a penetrating shell 
fragment wound in the left upper back with a traumatic scar 
in the left scapular region.  He was examined and found to 
have no musculoskeletal defects.  His scars were not 
considered disabling.  

In a January 1946 decision, the RO granted service connection 
and noncompensable ratings for traumatic scars of the left 
scapular region and left occipital region.  

In a March 1946 decision, the RO recharacterized the service-
connected residuals of a left shoulder wound as a disability 
of the left extrinsic shoulder girdle muscles with MG II 
involvement, and a 10 percent rating was assigned.

On a February 1948 VA examination, the veteran complained of 
severe and aching pains in the region of the posterior aspect 
of the left shoulder.  He reported no restriction of motion 
or loss of strength in the left shoulder.  An examination 
revealed a 2 inch linear scar immediately medial to the 
inferior angle of the left scapula without loss of underlying 
muscle or bone tissue.  There was normal function in all 
joints, and there was no atrophies or dystrophies.  The 
pertinent diagnosis was a 2 inch moderately fixed scar 
immediately medial to the inferior angle of the left scapula.  
X-rays of the chest revealed several metallic bodies in the 
left chest at the level of the second and third interspaces 
anteriorly.  

In a March 1948 decision, the RO denied an increase in the 10 
percent rating for residuals of a SFW of the left shoulder 
(now described as involving MG I with retained foreign 
bodies).  

In an October 1953 statement, a private doctor indicated the 
veteran had constant pain in the left chest and a piece of 
shrapnel in the left upper chest as shown on X-ray.  

On a December 1953 VA examination, the veteran complained of 
"jumping" of the left shoulder and aching strictly in cold 
weather and change of weather.  He stated he was right-
handed.  A neurological examination revealed no evidence of 
injury.  A surgical examination revealed normal range of 
motion in the upper extremities, unimpaired strength, and no 
atrophy.  

In a December 1953 decision, the RO denied an increased 
rating for residuals of a SFW of the left shoulder.

On an October 1987 VA examination, the veteran complained of 
constant pain and pressure in the upper back from imbedded 
shrapnel.  X-rays of the chest revealed shrapnel fragments in 
the left upper hemithorax posteriorly.  The diagnosis was 
attacks of severe pain in the left posterior wall of the 
chest due to a painful scar and imbedded shrapnel in the 
area.  

In an October 1987 decision, the RO denied an increased 
rating for residuals of a SFW of the left shoulder. 

In a December 1999 statement, the veteran claimed an increase 
in a 10 percent rating for his service-connected shrapnel 
wound of the left shoulder.  He asserted he was bothered by 
constant pain, limited motion, arthritis, and loss of sleep 
due to pain sensation.  He also stated weather changes made 
his condition worse.  He stated that he still retained 
shrapnel in his body and that he was advised many times by 
doctors to never remove the shrapnel and to live with the 
pain and discomfort.  

On a February 2000 VA examination for joints, the veteran 
reported that since service he had not received any specific 
treatment for his left shoulder injury.  He stated he worked 
as a mechanic and was now retired.  He complained of 
increasing aching in the left shoulder area.  On examination 
of the left shoulder, there was no evidence of any gross 
joint swelling or induration.  There was no muscle atrophy.  
There was a well-healed two inch scar posteriorly, just 
distal to the scapula.  There was no keloid noted.  The scar 
itself was not tender.  Motion of the left shoulder was 
comparable with that of the right shoulder.  The left 
shoulder reportedly was stiff and somewhat uncomfortable.  
The impression was a history of shrapnel wound to the left 
shoulder.  Subsequent X-rays of the chest revealed shrapnel 
fragments in the soft tissues posteriorly over the left upper 
thorax.  X-rays of the left shoulder were negative.  

On a February 2000 VA examination for muscles, the veteran 
related that following his military discharge he had had some 
exacerbations in discomfort related to his left shoulder 
wound and that doctors gave him medications.  At present, he 
complained generally of some dull ache associated with the 
left shoulder area with occasional exacerbation.  He reported 
that over the last two years the pain had been more severe, 
in a seemingly larger area.  He stated he had occasional 
night pain that woke him.  He reported that his symptoms were 
worse with the use of the arm, lifting, and weather changes 
and that his symptoms were improved if he did not use the arm 
and took medication.  On examination, the entry wound for the 
veteran's injury was located approximately three inches 
lateral to the center of the spine, just inferior to and 
medial to the inferior angle of the scapula.  The wound was 
measured at 1.5 inches by 3/8 inches, was grossly oval in 
shape, and was not tender to palpation.  There was no 
significant adhesion noted to the underlying tissue.  There 
was very minimal tissue loss noted just under the scar.  The 
veteran reported that the shrapnel continued to be in place 
but that he did not feel it (the examiner noted that it was 
not palpable during the examination).  The veteran indicated 
that pain surrounded the wound into the area of approximately 
4 inches in diameter, and he described the pain as a dull 
ache.  He reported his left shoulder occasionally felt as if 
it had a catch.  The range of motion of the left shoulder was 
flexion to 124 degrees, extension to 56 degrees, internal 
rotation to 42 degrees (the degrees of external rotation was 
not noted due to an apparent typographical error in the 
transcription of the examination report), and abduction to 
100 degrees.  In comparison, the range of motion of the right 
shoulder was flexion to 102 degrees, extension to 58 degrees, 
external rotation to 65 degrees, internal rotation to 43 
degrees, and abduction to 80 degrees.

In a March 2000 decision, the RO denied an increase in a 10 
percent rating for residuals of a SFW of the left shoulder.  

In an April 2000 statement, the veteran expressed his 
disagreement with the RO's decision, asserting that the 
degree of his disability was at least moderately severe.  He 
claimed he had constant pain, loss of sleep, and loss of 
strength, and retained shrapnel fragments in his body.  He 
stated he had not received any specific treatment for his 
condition because he had been informed by VA doctors that 
there was nothing that could be done for him and that he 
would always have pain and loss of strength.  

In his June 2000 substantive appeal (VA Form 9), the veteran 
contended that his disability from a SFW of the left shoulder 
should be evaluated at the moderately severe level.  He 
stated he had had chronic problems with his disability ever 
since his military discharge.  He stated that his wound was 
very sensitive to touch and that he often had loss of sleep, 
loss of motion, fatigue, pain, and impairment of coordination 
with the metallic fragments retained in muscle tissue.  

II.  Analysis

The veteran claims that a rating in excess of 10 percent is 
warranted for his service-connected residuals of a SFW of the 
left shoulder.  The claims file shows that through its 
discussions in the rating decision and statement of the case, 
the RO has notified him of the evidence needed to 
substantiate his claim.  Additionally, the RO has provided 
him with two VA examinations.  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Initially, it is noted that the veteran's service-connected 
residuals of a SFW of the left shoulder involve his minor 
upper extremity.  

The residuals of a SFW of the left shoulder are evaluated 
under 38 C.F.R. § 4.73, Diagnostic Code 5301, for injury to 
MG I, the muscles that function to provide upward rotation of 
the scapula and elevation of the arm above shoulder level.  
These extrinsic shoulder girdle muscles are the trapezius, 
levator scapulae, and serratus magnus.  Under Code 5301, for 
a non-dominant shoulder, a slight disability warrants a 
noncompensable rating, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating, and a severe disability warrants a 30 percent 
rating.  The veteran's residuals of a SFW of the left 
shoulder with MG I involvement are currently evaluated as 10 
percent disabling, indicating a moderate muscle disability.  

In order for an increased rating to be assigned, the veteran 
must be shown to have a moderately severe injury to MG I.  38 
C.F.R. § 4.73, Code 5301.  The factors to be considered in 
evaluating residuals of a SFW are listed in 38 C.F.R. § 4.56.  
Information in this regulation provides guidance only and is 
to be considered with all other factors in the individual 
case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

"Moderate" muscle disability generally involves a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There is a record of 
in-service treatment for the wound, and a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  Objective 
findings include entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  There is some loss of deep fascia or muscle 
substance or impairment of muslce tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56.

"Moderately severe" muscle disability generally involves 
through and through or deep penetrating wounds with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The record shows a prolonged 
hospitalization for treatment a wound, as well as consistent 
complaints of the cardinal signs and symptoms of muscle 
disability and evidence of inability to keep up with work 
requirements, if present.  Objective findings include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Palpation should 
indicate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

The historical and recent medical records, to include the VA 
examinations in February 2000, show that the veteran has some 
residual muscle impairment, with retained foreign bodies and 
a scar, as the result of a penetrating SFW to the left 
shoulder in service (service medical records refer to a wound 
in the back at the level of the sixth rib, or a wound of the 
left posterior chest).  The wound was debrided and sutured in 
service.  It is noted that the veteran's continued 
hospitalization following the SFW injury was primarily for 
treatment of a scalp wound received at the same time as the 
shoulder injury.  Within a month of the shoulder injury, the 
veteran was returned to military duty.  For the veteran's 
remaining service and on his November 1945 separation 
examination, there were no musculoskeletal defects noted, 
except for a traumatic scar, in regard to his SFW of the left 
shoulder.  He was discharged in November 1945.  Following 
service on a 1948 VA examination, there was normal function 
in the joint, no atrophies or dystrophies, a 2 inch linear 
scar immediately medial to the inferior angle of the left 
scapula without loss of underlying muscle or bone tissue, and 
several metallic bodies in the left chest at the level of the 
second and third interspaces anteriorly on X-ray.  On a 1953 
VA examination, there was normal range of motion in the upper 
extremities, unimpaired strength, and no evidence of muscle 
atrophy or neurological disability.  On a 1987 VA 
examination, the diagnosis was attacks of severe pain in the 
left posterior wall of the chest due to a painful scar and 
imbedded shrapnel in the area.  

On the most recent VA examinations for joints and muscles in 
February 2000, the veteran complained of increasing aching in 
the left shoulder area with occasional exacerbation and night 
pain.  He reported that his symptoms were aggravated by the 
use of the arm, lifting, and weather changes.  It was 
reported that the left shoulder was stiff and somewhat 
uncomfortable.  X-rays revealed shrapnel fragments in the 
soft tissues posteriorly over the left upper thorax.  There 
was no evidence of any gross joint swelling or induration, or 
muscle atrophy.  Range of motion of the left shoulder 
(flexion to 124 degrees, extension to 56 degrees, internal 
rotation to 42 degrees, and abduction to 100 degrees) was 
similar to that of the right shoulder.  The SFW was oval in 
shape and nontender to palpation.  There was no significant 
adhesion to the underlying tissue.  There was very minimal 
tissue loss noted just under the scar.  The veteran reported 
that he did not feel the retained shrapnel, and the examiner 
noted that the shrapnel was not palpable during the 
examination.  

The history and the complaints and findings of the veteran's 
left shoulder SFW more closely approximate the criteria for a 
moderate (10 percent) muscle disability under Code 5301.  The 
historical evidence does not show that he was hospitalized 
for a prolonged period, that there was a consistent record of 
complaint of the cardinal symptoms of muscle disability, or 
that he was unable to keep up with work requirements.  There 
is no objective evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Moreover, the veteran has not required any 
treatment for his SFW residuals in recent years.  The Board 
finds that the residuals of a SFW of the left shoulder are 
properly rated as 10 percent disabling under Code 5301.

Consideration has been given to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, which pertains to limitation of motion of the arm.  
Under this code, limitation of motion of the minor arm is 
rated 20 percent when limited to the shoulder level or to 
midway between the side and shoulder level.  The findings on 
the 2000 VA examination show that the veteran's left shoulder 
is somewhat limited but not to the extent required for a 20 
percent rating under Code 5201.  Moreover, there is no 
evidence of limitation of motion due to pain to the extent 
required for a 20 percent rating under Code 5201.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consequently a 20 percent rating under Code 5201 may not be 
assigned.  38 C.F.R. § 4.31.

Consideration has been given to whether a separate rating may 
be assigned for the related left shoulder scar.  Under 
applicable criteria, a 10 percent evaluation is warranted for 
superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent evaluation is warranted for superficial scars that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.  Scars may be 
evaluated for limitation of functioning of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  The recent medical 
evidence shows the left shoulder scar is well-healed, 
nontender, and asymptomatic.  Thus a compensable rating for 
the scar is not in order.

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 10 
percent rating for residuals of a SFW of the left shoulder.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a SFW of the left 
shoulder is denied.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

